Citation Nr: 9914802	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-34 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increase in the 10 percent rating currently 
assigned for service-connected traumatic glaucoma of the left 
eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from February 1969 to 
February 1973.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a March 1996 rating decision 
by the Department of Veterans Affairs (VA) regional office 
(RO) in Atlanta, Georgia, that denied the above noted claim.

The veteran testified at a hearing at the RO in December 
1996.  A transcript of that hearing is in the claims folder.


REMAND

Simple, primary, noncongestive glaucoma is evaluated on the 
basis of resulting visual acuity impairment or visual field 
loss, whichever is greater, with the minimum rating of 10 
percent to be assigned.  38 C.F.R. §§ 4.75, 4.76, 4.84a, 
Diagnostic Code 6013 (1998).

According to 38 C.F.R. § 4.76a (1998), the extent of 
contraction of visual field in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
table III.  The degrees lost are then added together to 
determine total degrees lost.  This is subtracted from 500.  
The difference represents the total remaining degrees of 
visual field.  According to 38 C.F.R. § 4.76 (1998), 
measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and 3 mm. white test object.  At least 16 meridians 
22 1/2 degrees apart will be charted for each eye.  (See 
Figure 1. For the 8 principal meridians, see table III.)  The 
charts will be made a part of the report of examination.  Not 
less than 2 recordings, and when possible, 3 will be made.  
The minimum limit for this function is established as a 
concentric central contraction of the visual field to 5 
degrees.  This type of contraction of the visual field 
reduces the visual efficiency to zero.  Where available the 
examination for form field should be supplemented, when 
indicated, by the use of tangent screen or campimeter. 

The veteran received a special ophthalmologic eye examination 
in September 1998.  No medical records were provided to the 
examiner.  Goldmann visual fields showed marked generalized 
constriction with an increased size of blind spot and a 
relative paracentral scotoma supronasal to the macula.  
However, the visual field chart disclosed the test objects 
were 0, 1, and 3.  O was 1/16 mm, was 1/4 mm and 3 was 4 mm.  
As noted above 38 C.F.R. § 4.76 (a) requires a 3 mm white 
test object.  

Accordingly, this case is remanded to the RO for the 
following:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected left eye 
disability since 1997 and request all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  The Board is particularly 
interested in treatment received at the 
Decatur VA Medical Center. 

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR § 3.159(c).

2.  Afford the veteran a VA 
ophthalmologic examination.  The examiner 
should be given a copy of this remand and 
the veteran's entire claims folder.  The 
examiner should be requested to review 
the veteran's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner is asked to identify all 
current left eye disorders found to be 
present.  The purpose of the examination 
is to determine the severity and 
manifestations of the veteran's service-
connected traumatic glaucoma of the left 
eye.  The manifestations of the left eye 
disability or any maturation or 
development thereof should be described 
as completely as possible. 

The examiner must describe uncorrected 
and corrected central visual acuity of 
the both eyes for distance and near, with 
record of the refraction.  Funduscopic 
and opthalmological findings must be 
recorded.  38 C.F.R. § 4.75.  Measurement 
of field of vision should also be 
reported, in accordance with 38 C.F.R. 
§ 4.76 and 4.76a.

The veteran's visual field extents should 
be measured by a perimeter (Goldmann 
etc.) as required.  Extents should be 
plotted to the nearest 5 degrees.  A 
standard campimeter, tangent screen, or 
other appropriate device may also be used 
as indicated.  A 3 mm white test target 
at 33 cm, or equivalent, should be used 
and special care given to examination of 
the 8 meridians.  Perimeter type, 
illumination light level, test object 
size, color and test distance must be 
recorded and testing done from unseen to 
seen with at least 16 meridians, about 20 
degrees apart, charted for each eye.  
More detailed studies should then be done 
for the areas of visual loss. All charts 
are to be attached to the examination 
reports, and two independent field 
recordings should be made.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the claim for an 
increased disability rating for the left 
eye disorder.  If the decision with 
respect to the claim remains adverse to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Then, the claims folder should be returned to the Board 
following appropriate procedure.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









